                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA



CRAIG RICHARD,                                No. 2:17-cv-2338 AC P
          Plaintiff,
     v.

F. MENDOZA, et al.,                           ORDER & WRIT OF HABEAS CORPUS
Defendants.                                   AD TESTIFICANDUM
                                      /

        Craig Richard, CDCR # J-36916, a necessary and material witness in a settlement
conference in this case on October 11, 2018, is confined in California Medical Facility (CMF),
1600 California Dr., Vacaville, California 95696, in the custody of the Warden. In order to
secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before Magistrate Judge Edmund F.
Brennan at the United States District Court, Courtroom #8, 501 I Street, Sacramento, California
95814, on Thursday, January 10, 2019, at 10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in a settlement
conference at the time and place above, until completion of the settlement conference or as
ordered by the court, and thereafter to return the inmate to the above institution.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento,
P.O. Box 290007, Represa, California 95671.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to participate in a settlement
conference before Judge Brennan at the time and place above, until completion of the settlement
conference or as ordered by the court, and thereafter to return the inmate to the above institution.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: October 29, 2018
